 

EXHIBIT 10.3

AMENDED AND RESTATED SEVERANCE AGREEMENT

This Amended and Restated Severance Agreement (the “Agreement”) is entered into
by and between Cherokee International Corporation (the “Company”), a Delaware
corporation, and Mukesh Patel (the “Executive”).

R E C I T A L S

WHEREAS, the Executive and the Company have previously entered into that certain
severance agreement dated June 16, 2005 (the “Old Severance Agreement”); and

WHEREAS, the Executive and the Company desire to amend and restate in its
entirety the Old Severance Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants herein contained, the Company and the Executive agree
as follows:

1.                                       At Will Employment.  The Executive’s
employment with the Company is currently on an at-will basis, meaning that
either the Executive or the Company may terminate the employment relationship at
any time for any reason or for no reason, and without further obligation or
liability, except as set forth in this Agreement.

2.                                       Term of Agreement. This Agreement shall
remain in effect for so long as the Executive is employed as its Executive Vice
President, Global Operations of the Company (the “Term”).

3.                                       Severance Payment. Subject to the
Executive’s having executed and, if applicable, not revoked, a release of claims
reasonably satisfactory to the Company (the “Release of Claims”), in the event
the Executive’s employment is terminated by the Company other than for Cause,
the Executive shall be entitled to the following (collectively, the “Severance
Benefits”):  (i) a cash payment, in lieu of any other severance payment pursuant
to any other plan or agreement of the Company or any subsidiary thereof to which
the Executive is otherwise entitled, of an amount equal to his then annual base
salary as in effect immediately prior to the date of termination (the “Severance
Payment”); (ii) the bonus that would have been due the Executive for the year in
which the Executive’s termination of employment occurs, calculated as if the
Company achieved financial performance for that year equal to that set forth in
the then most recent budget for that year approved by the Board of Directors of
the Company, prorated for the number of months worked in the fiscal year the
termination occurred (the “Bonus Payment”); (iii) continued medical,
hospitalization, life and other insurance benefits being provided to the
Executive and the Executive’s family at the date of termination, for a period of


--------------------------------------------------------------------------------




                                                twelve (12) months after the
date of termination; provided, however, that the Company shall have no
obligation to continue to provide the Executive with such insurance benefits for
any periods after the date the Executive obtains comparable benefits (with no
significant pre existing condition exclusions) as a result of the Executive’s
employment in a new position; and (iv) to the extent permitted under Section
409A of the Code, a lump sum settlement of all deferred compensation
arrangements.  Subject to Section 5, the Severance Payment and the Bonus Payment
shall be payable in a lump sum within 10 business days following the effective
date of the Release of Claims.

The Executive shall not be entitled to the Severance Benefits if (i) the
Executive’s employment is terminated by the Company for Cause or as a result of
the Executive’s death or Disability or (ii) the Executive terminates his
employment with the Company for any reason.

4.                                       Confidentiality and Related Covenants

(a)                                  Confidentiality.  The Executive shall not,
at any time hereafter, disclose to any person, firm or corporation or otherwise
use any confidential or proprietary information (“Confidential Information”)
relating to the Company, its constituent partners, their respective parents,
subsidiaries, and affiliates, including Confidential Information relating to its
customers, suppliers, market arrangements or methods of operations, employees,
trade practices, trade secrets, know how, and other matters that are not
publicly known outside the Company,  except to the extent necessary to conduct
the business of the Company, or to comply with law or the valid order of a
governmental agency or court of competent jurisdiction. Without limiting the
generality of the foregoing, the parties hereto acknowledge and agree that all
information not otherwise generally known to the public relating to each of (i)
this Agreement, or (ii) the Company, any constituent partner of the Company or
any of their respective parents, subsidiaries or affiliates, is Confidential
Information and is not to be disclosed to any persons or entities or otherwise
used, except to the extent necessary to conduct the business of the Company or
to comply with law or the valid order of a governmental agency or court of
competent jurisdiction.

(b)                                 Rights to Innovations.  Any invention,
improvement, design, development or discovery conceived, developed, invented or
made by the Executive, alone or with others, during his employment hereunder and
applicable to the business of the Company, its parents, subsidiaries or
affiliates shall become the sole and exclusive property of the Company. The
Executive shall (i) disclose the same completely and promptly to the Company,
(ii) execute all documents requested by the Company in order to vest in the
Company the entire right, title and interest, in and to the same, (iii) execute
all documents required by the Company for the filing, and prosecuting of such
applications for patents, copyrights and/or trademarks,

2

 


--------------------------------------------------------------------------------




                                                which the Company, in its sole
discretion, may desire to prosecute, and (iv) provide to the Company all
assistance it may reasonably require including, without limitation, the giving
of testimony in any suit, action or proceeding, in order to obtain, maintain and
protect the Company’s rights therein and thereto.

(c)                                  Non Solicitation.  The Executive, except
within the course of the good faith performance of his duties hereunder, shall
not at any time while he is in the employ of the Company, any constituent
partner of the Company or any of their respective parents, subsidiaries, or
affiliates, and for 12 months following the termination of his employment for
any reason (the “Restricted Period”), solicit, recruit, request, cause, induce
or encourage any individual who is then employed by the Company, any constituent
partner of the Company or any of their respective parents, subsidiaries or
affiliates to leave the employment of or terminate the relationship with the
Company, its constituent partners, their respective parents, subsidiaries, and
affiliates, for any reason and/or otherwise encourage to perform work (as an
employee, independent contractor or otherwise) for any entity or person
(including the Executive) that directly or indirectly competes with the Company
at any time during the Restricted Period and/or whose business is or includes
the design, manufacture and marketing of power supplies for the datacom,
telecom, medical, process-control and other related industries (or any portion
thereof).

(d)                                 Enforcement.  The Executive acknowledges
that as a high-level executive of the Company, the Executive provides services
of a special and unique character that are of a peculiar value to the Company,
the loss of which may not be reasonably or adequately compensated for by damages
in an action at law, and any breach or threatened breach by the Executive of any
provision of this Section 4 shall cause the Company irreparable harm which
cannot be remedied solely by damages.  Specifically, the Executive acknowledges
that (a) the provisions of this Section 4 are reasonable and necessary to
protect the legitimate interests of the Company and/or any of its related
entities, and (b) any violation of this Section 4 will result in irreparable
injury to the Company and/or any of its related entities, the exact amount of
which will be difficult to ascertain, and that the remedies at law for any such
violation would not be reasonable or adequate compensation to the Company and/or
any of its related entities for such a violation.  Accordingly, the Executive
agrees that in the event of a breach or threatened breach by the Executive of
any of the provisions of this Section 4, the Company shall be entitled to
injunctive relief restraining the Executive and any business, firm, partnership,
individual, corporation or entity participating in such breach or threatened
breach.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available at law or in equity for such breach or
threatened breach, including the recovery of damages and the immediate
termination of the Company’s duties under this Agreement.

3

 


--------------------------------------------------------------------------------




 

(e)                                  Modification of Restrictions. It is hereby
further agreed that if any court of competent jurisdiction shall determine that
the restrictions imposed in this Section 4 are unreasonable (including, but not
limited to, time and scope of coverage of this Section 4), the parties hereto
hereby agree to any restrictions that such court would find to be reasonable
under the circumstances.

5.                                       Withholding; Section 409A.  The Company
shall make such deductions and withhold such amounts from each payment made to
the Executive hereunder as may be required from time to time by law,
governmental regulation or order.  If required by Section 409A of the Code, all
or part of any payment made to the Executive hereunder may be delayed for a
period of six months.

6.                                       Attorneys’ Fees and Costs.  The Company
shall pay to any law firm chosen by the Executive, all reasonable fees and costs
incurred by the Executive, in an amount not to exceed $30,000 in the aggregate
in enforcing the terms of this Agreement.  Said fees shall be paid, as incurred,
directly to the law firm chosen by the Executive as invoiced by the law firm.

7.                                       No Mitigation.  The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise.

8.                                       Successors.  Any successor to the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) or to all or substantially all of the business and/or assets of the
Company shall assume all obligations of the Company under this Agreement and all
rights of the Company under this Agreement shall inure to such successor, in the
same manner and to the same extent that the Company would be required to perform
and be entitled to the benefits of this Agreement if no such succession had
taken place.

9.                                       Notices.  All notices and other
communications under this Agreement shall be in writing and delivered to the
addresses set forth below and shall be effective when delivered, if hand
delivered; three (3) days after mailing by first class mail, certified or
registered with return receipt requested; and 24 hours after transmission of a
fax :

If to the Company:

 

Cherokee International Corporation

 

 

2841 Dow Avenue

 

 

Tustin, CA 92780

 

 

Attention: Chairman of the Board

 

 

 

If to the Executive:

 

Mukesh Patel

 

 

15 Rocky Mountain

 

 

Coto de Caza, CA 92679

4

 


--------------------------------------------------------------------------------




 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

10.                                 Arbitration.  The Company and the Executive
agree that any dispute arising as to the parties’ rights and obligations
hereunder shall, at the election and upon written demand of either party, be
submitted to arbitration before a single neutral arbitrator in Orange County,
California and shall be administered by the Judicial Arbitration Mediation
Service (“JAMS”) pursuant to its Employment Arbitration Rules and Procedures and
subject to JAMS Policy on Employment Arbitration Minimum Standards or Procedural
Fairness (“Rules”), which Rules shall be modified by the arbitrator to the
extent necessary to comply with applicable law.  The arbitrator shall not have
authority to add to, modify, change or disregard any lawful terms of this
Agreement or to issue an award that is contrary to applicable law.  The decision
of the arbitrator shall be final and binding and enforceable in any court of
competent jurisdiction.  The parties further agree, notwithstanding the
foregoing, that (i) except as provided in this Section 10, the Federal
Arbitration Act shall govern the interpretation and enforcement of this
Agreement, (ii) the procedural protections and requirements of the California
Arbitration Act, Section 1280 et seq. of the California Code of Civil Procedure,
will apply to any arbitration proceedings hereunder; (iii) the Company shall pay
any costs and expenses that the Executive would not otherwise have incurred if
the dispute had been adjudicated in a court of law, rather than through
arbitration, provided, however, that if either party prevails on a statutory
claim that affords the prevailing party an award of attorney’s fees, the
arbitrator may award reasonable attorney’s fees to the prevailing party,
consistent with applicable law; and (iv) any hearing must be transcribed by a
court reporter and any decision of the arbitrator must be set forth in writing,
consistent with the applicable state or federal law and supported by essential
findings of fact and conclusion of law.  The provisions of this Section 10 shall
survive the termination or revocation of this Agreement.  The parties
acknowledge and agree that any claims by the Executive for Worker’s Compensation
or unemployment compensation benefits are not covered by this Agreement.

11.                                 Miscellaneous.

(a)                                  Modification and Waiver.  Except as
otherwise specifically provided in this Agreement, no provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by both the Company and the
Executive.  No waiver at any time by either party to this Agreement of any
breach by the other party hereto of, or failure to comply with, any provision
hereof shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or similar time.

(b)                                 Entire Agreement.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. 

5

 


--------------------------------------------------------------------------------




                                                This Agreement supersedes any
and all prior agreements between the parties and/or any of their affiliates with
respect to the subject matter hereof.

(c)                                  Governing Law.  This Agreement and the
legal relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of
California.

(d)                                 Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

(e)                                  Termination of Old Severance Agreement. 
The Old Severance Agreement is hereby amended, restated and superseded in its
entirety as of the date hereof.

12.                                 Definitions.

(a)                                  “Cause” shall mean (1) the willful and
continued failure by the Executive to perform his duties with the Company or
follow reasonable and lawful directives of the Board (including any material
breach of the Company’s or any subsidiary’s Code of Conduct or other corporate
policies), (2) the Executive’s conviction of, or entry of a plea of guilty or
nolo contendere to, a felony or other crime involving moral turpitude, (3) the
commission by the Executive of any act of theft, embezzlement or fraud in
connection with his employment with the Company, (4) any material breach by the
Executive of any employment or other agreement between the Executive and the
Company or any subsidiary of the Company, (5) any conflict of interest between
the Executive and the Company or any subsidiary of the Company that, in the
Board’s determination, inappropriately affects the Executive’s ability to carry
on the Executive’s normal duties as an employee of the Company or any subsidiary
of the Company or (6) the Executive’s appropriation (or attempted appropriation)
of a material business opportunity of the Company, including attempting to
secure or securing from anyone other than the Company any personal profit
without the Company’s consent in connection with any transaction entered into on
behalf of the Company.

For purposes of this definition of Cause, an act or failure to act on the
Executive’s part shall be considered “willful” if it was done or omitted to be
done by the Executive not in good faith, and shall not include any act or
failure to act resulting from any incapacity of the Executive.

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

(c)                                  “Company” shall mean Cherokee International
Corporation or any successor thereto.

6

 


--------------------------------------------------------------------------------




 

(d)                                 “Disability” shall mean a physical or mental
illness which, in the judgment of the Company after consultation with the
licensed physician attending Executive, impairs Executive’s ability to
substantially perform his duties as an employee and as a result of which the
Executive shall have been unable to perform his duties for the Company on a
full-time basis for a period of 180 consecutive days.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date set forth below.

EXECUTIVE

 

CHEROKEE INTERNATIONAL CORPORATION

 

 

 

 

 

/s/ MUKESH PATEL

 

/s/ LINSTER W. FOX

 

 

 

 

 

Date: December 5, 2006

 

By:

 

Linster W. Fox

 

 

Its:

 

Executive Vice President/ Chief Financial Officer

 

 

 

 

 

 

 

Date:

 

December 5, 2006

 

7

 


--------------------------------------------------------------------------------